Per Curiam.
Defendant Michael Lee Dodson was convicted by a jury of assault with intent to commit rape, MCLA 750.85; MSA 28.280. He appeals as of right.
Defendant argues that his conviction should be reversed because of the admission into evidence at trial of ten alleged hearsay statements. Of these only one was preserved for appeal by objection below. Notwithstanding, we have considered defendant’s contentions, and conclude that they do not require reversal on the totality of the record in this case. We fail to find any prejudice to defendant resulting from admission of the statements challenged on appeal. See People v Grimmett, 29 Mich App 609, 612 (1971).
Affirmed.